Per Curiam : It is sufficient for the disposal of this case to say, that it does not appear from the record that appellees had any interest in any of the lands in question. No evidence was offered to that effect. The lands are not taxed in the names of appellees as owners. Unless such interest is made to appear, no objections will be entertained which may be made by a person against a judgment for the sale of delinquent lands for taxes, as this court has heretofore decided. The judgment will be reversed and the cause remanded. Judgment reversed.